     Case 2:20-cv-02274-RFB-NJK Document 35 Filed 05/18/21 Page 1 of 2




 1   Burke Huber
     Nevada State Bar No. 10902
 2   RICHARD HARRIS LAW FIRM
     801 South 4th Street
 3   Las Vegas, Nevada 89101
     Tel: (702) 444-4444
 4   Email: burke@richarcharrislaw.com
     Attorneys for Plaintiffs
 5

 6                                    UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8    RITA LEGER, individually, RAYMOND
      ALLEN, individually, DIYANA
 9    VALKANOVA, individually, CHRISTINE                   Case No. 2:20-cv-02274-RFB-NJK
      CHENH, individually, ANTHONY DICH,
10    individually and on behalf of other members of
      the general public similarly situated,
11                                                         ORDER GRANTING
                        Plaintiff,                         STIPULATION TO EXTEND
12                                                         DEADLINE FOR PLAINTIFFS TO
                 vs.                                       FILE REPLY TO DEFENDANT’S
13                                                         RESPONSE TO PLAINTIFFS’
      LANDRY’S INC. dba GOLDEN NUGGET,                     MOTION SEEKING LEAVE TO
14    and DOES 1 through 25,                               AMEND
15                      Defendants.                        (FIRST REQUEST)
16

17          IT IS HEREBY STIPULATED by and between Plaintiffs, through counsel Burke Huber, at

18   the Richard Harris Law Firm, and Defendant, through its counsel Jackson Lewis P.C., Kirsten

19   Milton, that Plaintiffs shall have an extension to June 1, 2021 to file a reply to Defendant’s response

20   to Plaintiffs’ Motion Seeking Leave to Amend [ECF No. 34].

21               This Stipulation is submitted and based upon the following:

22          1.         On March 26, 2021, Plaintiffs filed a motion seeking leave to file an amended

23   complaint. [ECF No. 26].

24          2.         Defendant filed a response on May 11, 2021 [ECF No. 34].

25          3.         Plaintiffs’ counsel was in trial until May 6, 2021 and conducted an arbitration on

26   May 7, 2021.

27          4.         Due to Plaintiffs’ counsel’s calendar, he has not had adequate time to review and

28   respond to Defendant’s response in opposition.
     Case 2:20-cv-02274-RFB-NJK Document 35 Filed 05/18/21 Page 2 of 2




 1           5.      In addition, Plaintiffs’ counsel will be traveling to Utah next week and requests

 2   additional time to file a reply.

 3           6.      Defense counsel agreed to stipulate to Plaintiffs’ request.

 4           7.      This request is made in good faith and not for the purpose of delay and is only a

 5   fourteen (14) day request.

 6           8.      This is the first request for an extension of time.

 7   Dated this 18th day of May 2021.
 8
       RICHARD HARRIS LAW FIRM                              JACKSON LEWIS P.C.
 9
       /s/ Burke Huber                                      /s/ Kirsten A. Milton
10     Richard Harris, Bar No. 505                          Kirsten A. Milton, Bar No. 14401
       Benjamin Cloward, Bar No. 11087                      300 S. Fourth Street, Ste. 900
11
       Burke Huber, Bar No. 10902                           Las Vegas, Nevada 89101
12     801 S. Fourth Street
       Las Vegas, Nevada 89101                              Attorneys for Defendant
13     Attorney for Plaintiffs                              Landry’s Inc.
14

15

16

17   ORDER
18
     IT IS SO ORDERED:
19

20
     United
     United States
            States District Court/Magistrate
                   Magistrate Judge          Judge
21

22            May 18, 2021
     Dated: _________________________
23

24

25

26
27

28

                                                        2
